Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation of: “A hyperbolic metamaterial assembly comprising one or more first layers and one or more second layers layered in an alternating manner, the one or more first layers and one or more second layers layered in an alternating manner being in aggregate a hyperbolic metamaterial” is unclear because of multiple reasons.  First, the phrase “one or more first layers and one or more second layers layered in an alternating manner,” can be interpreted in multiple ways, such as:  (a) each one of the first layers and each one of the second layers alternates with each other, or (b) the plurality of first layers and the plurality of second layers alternates with one another.  Furthermore, the phrase “one or more first layers and one or more second layers layered in an alternating manner being in aggregate a hyperbolic metamaterial,” is unclear because the phrase “being in aggregate” is ambiguous.  What does Applicant mean by the phrase “being in aggregate”?   The following amendment is 
Also in claim 1, the new limitation of “wherein the one or more first layers comprise alternating layers of 3nm thick AlN and 20 nm thick GaN,” is unclear because the claim previously recites: “wherein the one or more first layers comprising an intrinsic or non-degenerate extrinsic semiconductor.”  Thus, the scope of the “one or more first layers” is unclear, because it cannot be determined if the “one or more first layers” is required to comprise “an intrinsic or non-degenerate extrinsic semiconductor,” or comprise “alternating layers of 3nm thick AlN and 20 nm thick GaN,” or both?  Therefore, the metes and bounds of the claim cannot be determined.
Also in claim 1, the new limitation of “wherein the one or more second layers are formed in potential wells at an interface between the alternating layers of AlN and GaN,” is unclear because the claim previously recites: “wherein the one or more second layers comprising a two-dimensional electron or hole gas.”  Thus, it is unclear if the claim is requiring the “two-dimensional electron or hole gas” to be formed in the potential wells at an interface between the alternating layers of AlN and GaN?  Therefore, the scope of the limitation is unclear, and the metes and bounds of the claim cannot be determined.  Claims 3-6 depend from claim 1, and thus, are also rejected for the same issues.
Regarding claim 3, the limitation of “wherein the two-dimensional electron or hole gas is formed by polarization fields at a III-nitride heterointerface,” is unclear because of antecedent basis issues.  Note that claim 3 depends from claim 1, and claim 1 recites: “wherein 
Regarding claim 4, the limitation of “wherein the heterointerface is an AlN/GaN interface” has antecedent basis issues, because claim 1 recites “an interface between the alternating layers of AlN and GaN.”  Thus, it is unclear if claim 1 and claim 4 are referring to the same interface or different interfaces.  
Regarding claim 5, the limitation of “wherein the two-dimensional electron or hole gas is formed by bandgap engineering fields at a semiconductor interface” has antecedent basis issues, because claim 1 recites “an interface between the alternating layers of AlN and GaN.”  Thus, it is unclear if claim 1 and claim 5 are referring to the same “interface” or different interfaces.  
Regarding claim 6, the limitation of “wherein the heterointerface is an AlN/GaN interface” has antecedent basis issues, because claim 1 recites “an interface between the alternating layers of AlN and GaN.”  Thus, it is unclear if claim 1 and claim 4 are referring to the same interface or different interfaces.  

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information 





/ABUL KALAM/Primary Examiner, Art Unit 2829